NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

 PHILIP EMIABATA, DBA PHILEMA BROTHERS,
              Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-1041
                 ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:17-cv-00447-PEC, Judge Patricia E. Campbell-
Smith.
                ______________________

               Decided: December 6, 2019
                ______________________

   PHILIP EMIABATA, Pflugerville, TX, pro se.

    KARA WESTERCAMP, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, TARA K. HOGAN, ROBERT EDWARD
KIRSCHMAN, JR.
                  ______________________
2                                EMIABATA v. UNITED STATES




    Before PROST, Chief Judge, DYK and WALLACH, Circuit
                          Judges.
PER CURIAM.
    Appellant Philip Emiabata filed suit against the U.S.
Postal Service (“USPS”) in the U.S. Court of Federal
Claims, alleging, inter alia, wrongful termination for de-
fault of a delivery contract awarded to Mr. Emiabata (“the
Delivery Contract”) by the USPS, and seeking monetary
damages related to the USPS’s administration of that con-
tract. Mr. Emiabata appeals two opinions of the Court of
Federal Claims. First, Mr. Emiabata challenges an opin-
ion of the Court of Federal Claims granting the United
States’ (“Government”) motion to dismiss Mr. Emiabata’s
contract-based claims for monetary damages under
Rule 12(b)(1) of the Rules of the U.S. Court of Federal
Claims (“RCFC”). Emiabata v. United States, 135 Fed. Cl.
213, 221 (2017) (S.A. 14–25). 1 Second, Mr. Emiabata chal-
lenges an opinion of the Court of Federal Claims granting
the Government’s motion for summary judgment as to
Mr. Emiabata’s wrongful termination claim. Emiabata v.
United States, 139 Fed. Cl. 418, 427 (2018) (S.A. 1–13). We
have jurisdiction pursuant to 28 U.S.C. § 1295(a)(3) (2012).
We affirm.
                       BACKGROUND
     In September 2015, the USPS issued Solicitation
No. 150-299-15, requesting proposals on a services contract
to transport and deliver mail between Cincinnati and Mil-
ford, Ohio. S.A. 28, 46, 48. Mr. Emiabata submitted a


     1  Mr. Emiabata provided an appendix with his open-
ing brief, which was not successively paginated. For clar-
ity, we will refer to the Government’s supplemental
appendix, which contains the same relevant documents.
We reference the Government’s supplemental appendix as
“S.A.”
EMIABATA v. UNITED STATES                                  3



proposal dated October 7, 2015, on behalf of Philema
Brothers, a sole proprietorship owned by Mr. Emiabata,
S.A. 2, offering to perform the proposed transportation and
delivery services for $70,000 per year, S.A. 43–44.
Mr. Emiabata included with his proposal an “Employee Va-
cation Declaration and Driver Information Sheet,” identi-
fying himself and Sylvia Emiabata as the only
“employees . . . assigned as drivers” to the proposed route.
S.A. 95; see S.A. 127. Mr. Emiabata also submitted to the
USPS a “Contract Personnel Questionnaire” (“Form 2025”)
dated September 22, 2015 (“the September 2015
Form 2025”), S.A. 30, 97–98, 2 in which Mr. Emiabata re-
sponded “N/A” to Question 22, which asked: “In the past
[five] years, have you been convicted of any traffic viola-
tions (other than parking) or currently have charges pend-
ing?,” S.A. 98 (capitalization altered).
    On December 14, 2015, during a “pre-award confer-
ence,” the USPS discussed with Mr. Emiabata: “[i]nsur-
ance requirements,” viz., that Mr. Emiabata “must
maintain the required level of insurance for the entire term
of the contract[,]” and that “[a] copy of the policy declara-
tion page must be provided to the [c]ontracting [o]fficer[,]”
S.A. 136–37; see S.A. 57 (detailing the “Insurance Require-
ments” required under the Delivery Contract), 133 (same);
and a “listing of the required forms” to be submitted to the
USPS, including a completed Form 2025 3 and a “[f]ive-year




    2   Although the September 2015 Form 2025 was
“submitted for” the Delivery Contract, and was included as
part of the USPS’s contract file, S.A. 30, it is unclear from
the record whether Mr. Emiabata submitted this form with
his proposal.
    3   It is unclear from the record why the USPS re-
quired Mr. Emiabata to submit a second completed
Form 2025.
4                                 EMIABATA v. UNITED STATES




driving record” for “[Mr. Emiabata] and all persons [he] an-
ticipate[d] employing to perform the contract,” S.A. 136.
     Mr. Emiabata submitted to the USPS an “Application
for Insurance” and temporary insurance card dated Decem-
ber 16, 2015, from Progressive County Mutual Insurance
Co. (“Progressive”), having a “[p]olicy period” of Decem-
ber 16, 2015, to December 16, 2016. S.A. 139–42. Alt-
hough the temporary insurance card identified Philema
Brothers as the “[i]nsured,” the name of the “[r]ated
driver[]” had been redacted. S.A. 139, 142. Mr. Emiabata
also submitted to the USPS a “Commercial Auto Insurance
Coverage Summary” dated December 17, 2015 from Pro-
gressive, having the same “[p]olicy [p]eriod” as the Appli-
cation for Insurance. S.A. 144–47. This document, again,
identified Philema Brothers as the “insured,” but identified
“Roland Hunter” as the only “[r]ated driver.” S.A. 144.
    On December 29, 2015, the USPS accepted Mr. Emia-
bata’s proposal, and awarded him the Delivery Contract,
HCR No. 450D3. S.A. 40, 92–93; see S.A. 43–44 (Delivery
Contract), 48–59 (Statement of Work and Specifications),
61–90 (Terms and Conditions). The Delivery Contract was
to run from December 29, 2015, to June 30, 2019. S.A. 92.
However, “[d]ue to defective equipment, performance was
not able to be scheduled to commence until February 5,
2016.” S.A. 40.
    On January 14, 2016, the USPS “met with Mr. Emia-
bata” a second time, again “to discuss the documents that
he needed to provide,” and “specifically instructed
Mr. Emiabata to complete” a Form 2025, and “to obtain a
driving history record . . . going back five years.” S.A. 119.
On February 5, 2016, Mr. Emiabata “commenced contract
performance.” S.A. 29.
    On March 10, 2016, the USPS contacted Mr. Emiabata
by email to explain that it was “still waiting on” a com-
pleted Form 2025 and a “current [motor vehicle record] go-
ing back five years.”     S.A. 123.    The USPS asked
EMIABATA v. UNITED STATES                                   5



Mr. Emiabata to “please respond . . . ASAP.” S.A. 125. In
an email sent later that day, the USPS explained that if
Mr. Emiabata did not respond within “[four] calendar
days,” the Delivery Contract “w[ould] be terminated.”
S.A. 125. On March 13, 2016, the USPS again contacted
Mr. Emiabata by email to reiterate that he was “still miss-
ing several vital documents,” including a completed
Form 2025 and a “current [motor vehicle record] from all
states [he] ha[d] lived in the past five years.” S.A. 124.
    “A few days” after the March 10, 2016 email, Mr. Emia-
bata submitted to the USPS “a completed Form 2025 dated
March 10, 2016” (“the March 2016 Form 2025”). S.A. 120;
see S.A. 99–100. However, “[a]t no time did Mr. Emiabata
submit a . . . driving record for himself or any other pro-
spective driver[.]”     S.A. 120.      On the March 2016
Form 2025, Mr. Emiabata responded to Question 22 by
identifying two incidents: First, a charge of “reckless driv-
ing” issued by the Commonwealth of Virginia on April 1,
2014, which Mr. Emiabata claimed was “still under litiga-
tion”; and second, a charge of “fail[ure] to obey [a] sign”
issued by the State of Delaware on May 30, 2013, for which
Mr. Emiabata was “convict[ed]” and paid a fine. S.A. 100;
see S.A. 129–30. On March 22, 2016, the USPS learned
from a newspaper article dated February 27, 2015, that in
February 2015, Mr. Emiabata had been “tried and con-
victed” of “reckless driving (failing to maintain control)” in
connection with a traffic incident that occurred in
April 2014 in Wythe County, Virginia, in which two people
were killed and another was “seriously injur[ed].”
S.A. 102; see S.A. 131.
    On March 23, 2016, in a “final decision of the Contract-
ing Officer pursuant to the Contract Disputes Act” (“CDA”),
41 U.S.C. §§ 7101–7109 (2012), the USPS informed
Mr. Emiabata that the Delivery Contract was being termi-
nated “for default [e]ffective Friday March 25, 2016, close
of business.” S.A. 40; see S.A. 40–41 (Final Decision).
Among other reasons, the Contracting Officer explained
6                                EMIABATA v. UNITED STATES




that the USPS was terminating the Delivery Contract “due
to [its] inability to obtain from [Mr. Emiabata] the manda-
tory forms, specifically [his motor vehicle record] dating
back five years” and “the necessary insurance documents.”
S.A. 40. Moreover, the Contracting Officer explained, that
Mr. Emiabata had “provided false information in response
to Question 22 on . . . Form 2025”; specifically, while
Mr. Emiabata “stated that litigation was ongoing regard-
ing a Virginia reckless driving charge, . . . in fact, [he]
w[as] convicted of reckless driving in February 2015, in an
accident that killed [two] people.” S.A. 40.
     In March 2017, Mr. Emiabata filed suit against the
USPS in the Court of Federal Claims, alleging, inter alia,
wrongful termination of the Delivery Contract by the USPS
(“wrongful termination claim”), and seeking monetary
damages in the amount of $2.6 million related to the
USPS’s administration of the contract (“contract-based
claims”). Complaint 1–5, Emiabata v. United States,
No. 1:17-cv-00447-PEC (Fed. Cl. Mar. 24, 2017), ECF
No. 1. In June 2017, Mr. Emiabata filed an administrative
claim with the Contracting Officer, raising similar claims
against the USPS and requesting the same monetary re-
lief. Appendix to Motion to Dismiss 64–65, Emiabata v.
United States, No. 1:17-cv-00447-PEC (Fed. Cl. June 26,
2017), ECF No. 11-1 (Certified Claim). That same month,
the Government moved to dismiss Mr. Emiabata’s con-
tract-based claims pursuant to Rule 12(b)(1) of the RCFC,
arguing that the Court of Federal Claims “does not possess
jurisdiction to entertain Mr. Emiabata’s [contract-based]
claims,” because “[t]hose claims were not submitted to the
[C]ontracting [O]fficer in a certified claim” before filing
suit. Motion to Dismiss 1, 6, Emiabata v. United States,
No. 1:17-cv-00447-PEC (Fed. Cl. June 26, 2017), ECF
No. 11. The Government also moved to dismiss Mr. Emia-
bata’s wrongful termination claim pursuant to
Rule 12(b)(6) of the RCFC. Id.
EMIABATA v. UNITED STATES                                   7



    In November 2017, the Court of Federal Claims dis-
missed Mr. Emiabata’s contract-based claims, “for lack of
subject matter jurisdiction under R[ule] 12(b)(1),” but con-
cluded that the Government’s “R[ule] 12(b)(6) challenge to
[Mr. Emiabata’s] wrongful termination . . . claim . . . must
be converted to a motion for summary judgment.” S.A. 24.
In February 2018, the Government moved for summary
judgment of Mr. Emiabata’s wrongful termination claim,
arguing that “there are no genuine issues of material fact
and Mr. Emiabata’s challenge to the termination of his con-
tract for default fails as a matter of law[.]” Motion for Sum-
mary Judgment 1, Emiabata v. United States, No. 1:17-cv-
00447-PEC (Fed. Cl. Feb. 5, 2018), ECF No. 29. In Au-
gust 2018, the Court of Federal Claims granted the Gov-
ernment’s motion. S.A. 12.
                        DISCUSSION
                    I. Pro Se Appellants
     “Pro se [appellants],” such as Mr. Emiabata, “are not
expected to frame issues with the precision of a common
law pleading.” Roche v. U.S. Postal Serv., 828 F.2d 1555,
1558 (Fed. Cir. 1987). Pro se appellants are entitled to a
liberal construction of their pleadings, see Haines v.
Kerner, 404 U.S. 519, 520 (1972) (requiring that allegations
contained in pro se pleadings be held to “less stringent
standards than formal pleadings drafted by lawyers”), “but
that liberal standard does not alleviate Mr. [Emiabata’s]
burden of establishing that the Court of Federal Claims
has jurisdiction over his case,” Bowles v. United States, 639
F. App’x 647, 648 (Fed. Cir. 2016); see Henke v. United
States, 60 F.3d 795, 799 (Fed. Cir. 1995).
                   II. Motion to Dismiss
        A. Standard of Review and Legal Standard
   “We review a Court of Federal Claims decision to dis-
miss for lack of jurisdiction de novo,” and “[t]he [appellant]
bears the burden of establishing jurisdiction by a
8                                 EMIABATA v. UNITED STATES




preponderance of the evidence.” Diaz v. United States, 853
F.3d 1355, 1357 (Fed. Cir. 2017) (citations omitted). We
review jurisdictional findings of fact for clear error. See
Banks v. United States, 314 F.3d 1304, 1307–08 (Fed.
Cir. 2003). “A finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm conviction
that a mistake has been committed.” United States v. U.S.
Gypsum Co., 333 U.S. 364, 395 (1948).
     The CDA provides that “[e]ach claim by a contractor
against the Federal Government relating to a contract
shall be submitted to the contracting officer for a decision.”
41 U.S.C. § 7103(a)(1). We have interpreted this “present-
ment” requirement to be a “jurisdictional prerequisite to
further legal action.” Sharman Co. v. United States, 2 F.3d
1564, 1568 (Fed. Cir. 1993), overruled on other grounds by
Reflectone, Inc. v. Dalton, 60 F.3d 1572 (Fed. Cir. 1995).
Thus, a “prerequisite for jurisdiction of the Court of Fed-
eral Claims over a CDA claim is a final decision by a con-
tracting officer[.]” Northrop Grumman Computing Sys.,
Inc. v. United States, 709 F.3d 1107, 1111–12 (Fed.
Cir. 2013); see England v. Swanson Grp., Inc., 353 F.3d
1375, 1379 (Fed. Cir. 2004) (holding that the Court of Fed-
eral Claims lacks “jurisdiction over an appeal of a contract-
ing officer’s decision . . . unless the contractor’s claim is
first presented to the contracting officer and that officer
renders a final decision on the claim”).
 B. The Court of Federal Claims Properly Concluded that
  It Lacked Jurisdiction over Mr. Emiabata’s Contract-
                      Based Claims
    The Court of Federal Claims found that “[e]xcept for
the wrongful termination . . . claim, which ha[d] been the
subject of a final decision of the [Contracting Of-
ficer], . . . none of the claims set forth in [Mr. Emiabata’s
C]omplaint were presented to the [Contracting Officer] for
a final decision before [Mr. Emiabata] filed suit in th[e
EMIABATA v. UNITED STATES                                     9



C]ourt [of Federal Claims].” S.A. 18. The Court of Federal
Claims concluded that because Mr. Emiabata did not “sub-
mit a certified claim for his contract-based claims to the
[Contracting Officer] before filing suit” in March 2017, “all
of his claims in the [C]omplaint, other than his wrongful
termination . . . claim, are barred by the presentment re-
quirement of the CDA.” S.A. 20. Mr. Emiabata disputes
the Court of Federal Claims’ conclusion, arguing that
“[t]here [is] CDA [j]urisdiction over [his] . . . [c]laims,” Ap-
pellant’s Br. 11, because Mr. Emiabata “presented [his]
claim[s] to the [C]ontracting [O]fficer,” id. at 12. We disa-
gree with Mr. Emiabata.
    By its terms, the Delivery Contract is “subject to” the
CDA. S.A. 78 (Section 2.3.6(a)); see 39 C.F.R. § 601.109(a)
(2016) (“implement[ing]” the CDA in the resolution of con-
tract claims and disputes with the USPS). Mr. Emiabata’s
Complaint seeks monetary damages in the amount of $2.6
million, including “payments under” the Delivery Contract,
reliance damages “made in order to perform the contract,”
and punitive damages arising from “the action of [USPS]
workers” in performance of the contract. Complaint 5,
Emiabata v. United States, No. 1:17-cv-00447-PEC (Fed.
Cl. Mar. 24, 2017), ECF No. 1. Because each of these
claims “relat[es] to” the Delivery Contract, 41 U.S.C.
§ 7103(a)(1); see Applied Cos. v. United States, 144 F.3d
1470, 1478 (Fed. Cir. 1998) (holding that to be a claim “re-
lating to the contract” under 41 U.S.C. § 7103(a)(1), the
claim “must have some relationship to the terms or perfor-
mance of a government contract”), the Court of Federal
Claims had jurisdiction over Mr. Emiabata’s contract-
based claims only if the CDA’s presentment requirement
was met, see Northrop Grumman, 709 F.3d at 1111–12.
    Except for Mr. Emiabata’s wrongful termination claim,
which was the subject of the Contracting Officer’s
March 2016 Final Decision, see S.A. 40–41, none of the
other claims set forth in Mr. Emiabata’s Complaint, i.e.,
Mr. Emiabata’s contract-based claims, were presented to
10                                 EMIABATA v. UNITED STATES




the Contracting Officer for a final decision before filing suit
in the Court of Federal Claims. Because Mr. Emiabata did
not satisfy this prerequisite, the Court of Federal Claims
lacked jurisdiction to consider those claims. See Northrop
Grumman, 709 F.3d at 1111–12. Moreover, Mr. Emia-
bata’s belated filing of a claim with the Contracting Officer
in June 2017, does not cure his failure to present his con-
tract-based claims to the Contracting Officer before filing
suit in the Court of Federal Claims. See Sharman, 2 F.3d
at 1572 (holding that once a claim is “the subject of litiga-
tion,” any action by a contracting officer on a later-submit-
ted claim is a “nullity” and cannot establish jurisdiction
over the claim in the Court of Federal Claims). Accord-
ingly, the Court of Federal Claims properly concluded that
it lacked jurisdiction over the contract-based claims raised
in Mr. Emiabata’s Complaint.
            III. Motion for Summary Judgment
        A. Standard of Review and Legal Standard
    “We review the Court of Federal Claims’ grant of sum-
mary judgment de novo, applying the same standard ap-
plied by the court below.” Nutt v. United States, 837 F.3d
1292, 1295 (Fed. Cir. 2016). Rule 56(a) of the RCFC pro-
vides that summary judgment is appropriate “if the mo-
vant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a
matter of law.” “[A]ll evidence must be viewed in the light
most favorable to the nonmoving party, and all reasonable
factual inferences should be drawn in favor of the nonmov-
ing party.” Dairyland Power Coop. v. United States, 16
F.3d 1197, 1202 (Fed. Cir. 1994) (citations omitted).
    When a contractor challenges a default termination,
the government bears the burden of establishing the valid-
ity of the termination. See Johnson Mgmt. Grp. CFC,
Inc. v. Martinez, 308 F.3d 1245, 1249 (Fed. Cir. 2002) (“The
government bears the burden of proof in establishing the
validity of a default termination.”); Lisbon Contractors,
EMIABATA v. UNITED STATES                                  11



Inc. v. United States, 828 F.2d 759, 765 (Fed. Cir. 1987)
(“[T]he government should bear the burden of proof with
respect to the issue of whether termination for default was
justified[.]”). Once default has been proven, the contractor
bears the burden of establishing that the default was ex-
cused by fault of the government. See McDonnell Douglas
Corp. v. United States, 567 F.3d 1340, 1353 (Fed. Cir. 2009)
(holding that once “the government has satisfied its burden
to justify the default termination[,]” “the contractors have
the burden of going forward to prove” that their default was
“excusable”), vacated on other grounds by Gen. Dynamics
Corp. v. United States, 563 U.S. 478 (2011); see also Ken-
nedy v. United States, 164 Ct. Cl. 507, 512 (1964) (“If we
hold that [the contractor] defaulted, we must determine
whether the default was or was not excusable.”).
  B. The Court of Federal Claims Properly Granted the
      Government’s Motion for Summary Judgment
     The Court of Federal Claims concluded that “[b]ecause
there is no genuine issue of material fact as to the[] three
grounds for default” relied upon by the Government, “and
because [Mr. Emiabata] has not pointed to any [G]overn-
ment fault which would excuse these particular grounds for
default, the default termination is justified.” S.A. 12. Spe-
cifically, the Court of Federal Claims found that Mr. Emia-
bata’s “wrongful termination claim fails” because of his
failure to provide “adequate proof of insurance” “even if no
other ground for default exists,” S.A. 6, 8, but “[f]or the
sake of completeness,” the court further found that the “de-
fault termination must be sustained” because the Contract-
ing Officer “reasonably concluded” both that Mr. Emiabata
“was in default for failure to submit a valid driving history”
and that he had “concealed his reckless driving conviction
and, by doing so, concealed the facts of his serious accident,
from the USPS,” S.A. 8, 10, 11. Mr. Emiabata disputes the
Court of Federal Claims’ conclusion, arguing that “[n]o
[e]vidence” supports the courts’ granting of the Govern-
ment’s Motion for Summary Judgment, and it should have
12                                EMIABATA v. UNITED STATES




excluded the Government’s “new reasons for [the Contract-
ing Officer’s] default termination.” Appellant’s Br. 38. We
disagree with Mr. Emiabata.
     The Court of Federal Claims properly granted the Gov-
ernment’s Motion for Summary Judgment. As the USPS
informed Mr. Emiabata in December 2015, the Delivery
Contract required Mr. Emiabata to “establish and main-
tain continuously in effect” certain required levels “of lia-
bility insurance for all motor vehicles to be used under th[e]
contract.” S.A. 57; see S.A. 136 (“The supplier must main-
tain the required level of insurance for the entire term of
the contract.”). The Delivery Contract further required
that Mr. Emiabata “shall furnish to the contracting officer,
prior to commencement of service under th[e] contract, and
thereafter as the contracting officer may require, proof that
the supplier has all required insurance, plus a copy of the
applicable policy or policies.” S.A. 57. If Mr. Emiabata
“fail[ed] to establish and maintain continuously in effect
insurance as required by th[e] contract, or fail[ed] to pro-
vide proof of insurance prior to commencement of service
and thereafter as required by the contracting officer[,]” the
Delivery Contract “[could] be terminated” by the USPS for
default. S.A. 80 (Section 2.3.10(m)).
     In his proposal, Mr. Emiabata identified himself and
Sylvia Emiabata as the only “employees . . . assigned as
drivers” to the proposed route. S.A. 95. However, the un-
redacted portions of the insurance documents submitted by
Mr. Emiabata to the USPS, viz., the Application for Insur-
ance, S.A. 139–42, and Commercial Auto Insurance Cover-
age Summary, S.A. 144–47, identified “Roland Hunter” as
the only “[r]ated driver,” S.A. 144. Despite the contractual
requirement to “provide proof of insurance,” S.A. 80, and
the USPS’s multiple requests to provide “the necessary in-
surance documents,” S.A. 40, Mr. Emiabata directs us to no
record evidence, and we have found none, demonstrating
that he submitted to the USPS proof of the requisite liabil-
ity insurance for himself or Sylvia Emiabata at any time,
EMIABATA v. UNITED STATES                                    13



see generally Appellant’s Br. Instead, Mr. Emiabata ar-
gues that Philema Brothers “is not required . . . [to] put all
the names of its drivers” on its insurance policies. Id. at 41.
Regardless of the veracity of Mr. Emiabata’s contention,
the Delivery Contract explicitly required Mr. Emiabata to
“provide proof of insurance,” S.A. 80, which Mr. Emiabata
failed to do. Thus, because Mr. Emiabata failed to submit
proof of liability insurance to the USPS as required under
the Delivery Contract, he was in default as a matter of law.
     The Delivery Contract also required Mr. Emiabata to
“submit to the [USPS] . . . a current driving record” for “all
individuals who . . . need authority to drive.” S.A. 55; see
S.A. 135–36 (providing a “listing of the required forms,” in-
cluding a “[f]ive-year driving record” “for each . . . driver”).
Specifically, for each “employee” who was to “ha[ve] driving
responsibilities,” Mr. Emiabata was required to submit “[a]
[five]-year driving record . . . except in those states in
which only [three]-year driving records are issued.”
S.A. 55. Again, Mr. Emiabata directs us to no record evi-
dence, and we have found none, demonstrating that he sub-
mitted the requisite motor vehicle records to the USPS at
any time. See generally Appellant’s Br. Instead, Mr. Emia-
bata directs us to a document—apparently an excerpt from
the USPS’s Management Instruction (“MI”) PO-530-2009-
4—and argues that according to the requirements outlined
in that document, he was “[e]ligib[le] to [d]rive.” Appel-
lant’s Br. 42; see S.A. 105–17 (MI PO-530-2009-4). Even
accepting this as true, Mr. Emiabata was not excused from
submitting the requisite motor vehicle records to the USPS
under the Delivery Contract, which he failed to do. Thus,
because Mr. Emiabata failed to submit motor vehicle rec-
ords to the USPS as required under the Delivery Contract,
he was in default as a matter of law for this reason as well.
    Finally, the Delivery Contract provides that it “may be
terminated” if Mr. Emiabata is “not reliable [or] trustwor-
thy” or if he “allows any employed individual to operate a
vehicle in connection with th[e] contract who has a record
14                                 EMIABATA v. UNITED STATES




indicating that it would be hazardous for that individual to
do so.” S.A. 80 (Section 2.3.10(g), (i)). In February 2015,
Mr. Emiabata was “convicted” of “reckless driving” in con-
nection with a traffic incident in Virginia that killed two
people and “seriously injur[ed]” another. S.A. 102. Despite
this, Mr. Emiabata responded “N/A” to Question 22 on the
September 2015 Form 2025 submitted to the USPS,
S.A. 98, and “commenced contract performance” in Febru-
ary 2016, S.A. 130. Mr. Emiabata changed his response to
Question 22 on the March 2016 Form 2025 submitted to
the USPS, acknowledging that he had been “[c]harge[d]”
with “reckless driving,” but indicating that the incident
was “still under litigation,” S.A. 100, despite the fact that
Mr. Emiabata had actually been “tried and convicted” of
reckless driving more than a year earlier, S.A. 102.
Mr. Emiabata’s response was particularly misleading, as
he indicated that he had been “convict[ed]” of the other in-
cident, viz., “fail[ure] to obey [a] sign,” identified on the
March 2016 Form 2025. S.A. 100. Notably, Mr. Emiabata
signed both Form 2025s submitted to the USPS, certifying
that “the statements made by [him] . . . [were] true, com-
plete, and correct to the best of [his] knowledge and belief.”
S.A. 100. Thus, because Mr. Emiabata twice made false
and misleading statements to the USPS concerning his
past traffic violations, specifically his reckless driving con-
viction, we agree with the Court of Federal Claims that
Mr. Emiabata demonstrated himself to be unreliable and
untrustworthy, and therefore in default of the Delivery
Contract as a matter of law. S.A. 11. Mr. Emiabata has
not directed us to any fault by the USPS that would excuse
his conduct underlying the grounds for default discussed
herein. See generally Appellant’s Br. Accordingly, the
EMIABATA v. UNITED STATES                                  15



Court of Federal Claims properly granted the Govern-
ment’s Motion for Summary Judgment. 4
                        CONCLUSION
    We have considered Mr. Emiabata’s remaining argu-
ments and find them unpersuasive. Accordingly, the Opin-
ions of the U.S. Court of Federal Claims are
                        AFFIRMED




    4    Mr. Emiabata’s argument that the Court of Fed-
eral Claims should have excluded the Government’s “new
reasons for [the Contracting Officer’s] default termination”
not known to the USPS at the time of termination, Appel-
lant’s Br. 38, is without merit, as we will “sustain[] a de-
fault termination if justified by circumstances at the time
of termination, regardless of whether the Government orig-
inally removed the contractor for another reason,” Kelso v.
Kirk Bros. Mech. Contractors, Inc., 16 F.3d 1173, 1175
(Fed. Cir. 1994) (citation omitted); see Pots Unlimited,
Ltd. v. United States, 600 F.2d 790, 793 (Ct. Cl. 1979) (“[I]t
is settled law that a party can justify a termination if there
existed at the time an adequate cause, even if then un-
known.” (citation omitted)).